comprehend the proceedings, and whether counsel is necessary to proceed
                      with discovery. The determination of whether counsel should be
                      appointed is not necessarily dependent upon whether a petitioner raises
                      issues in a petition which, if true, would entitle the petitioner to relief.
                                    Appellant's petition arose out of a trial with potentially
                      complex issues. Appellant was represented by appointed counsel at trial.
                      Appellant is serving a significant sentence. In addition, appellant moved
                      for the appointment of counsel and claimed that he was indigent. The
                      failure to appoint post-conviction counsel prevented a meaningful
                      litigation of the petition. We note that the victim's cause of death was a
                      particular point of contention at trial. Further development of claims
                      regarding the victim's cause of death and discovery of expert witnesses
                      related to medical evidence require investigation by post-conviction
                      counsel. Thus, we reverse the district court's denial of appellant's petition
                      and remand this matter for the appointment of counsel to assist appellant
                      in the post-conviction proceedings. Accordingly, we
                                    ORDER the judgment of the district court REVERSED AND
                      REMAND this matter to the district court for proceedings consistent with
                      this order.




SUPREME COURT
         OF
      NEVADA
                                                              2
(0) 1.947A    ater.
                   cc: Hon. Elizabeth Goff Gonzalez, District Judge
                        Frank Peter Estrada, Jr.
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                           3
(0) 1947A    me.